Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 1 of 46 PageID #: 1533




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

   FAIR HOUSING CENTER OF CENTRAL
   INDIANA, INC., et al.,

         Plaintiffs,

                 v.                           Case No. 1:17-cv-1782-RLM-TAB

   RAINBOW REALTY GROUP, INC., et al.,

         Defendants.



                   PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT
                       OF MOTION FOR CLASS CERTIFICATION
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 2 of 46 PageID #: 1534




                                                    TABLE OF CONTENTS

  TABLE OF AUTHORITIES ......................................................................................................... iii

  EXHIBIT INDEX .......................................................................................................................... vi

  INTRODUCTION ...........................................................................................................................1

  STANDARD OF REVIEW .............................................................................................................3

  PROPOSED CLASS AND SUBCLASSES ....................................................................................3

  FACTUAL BACKGROUND ..........................................................................................................5

            I.         RAINBOW TREATS RTB CUSTOMERS IN A UNIFORM AND
                       PREDATORY MANNER ...............................................................................................5

            II.        THE RTB PROGRAM IS CONCENTRATED IN HIGH-MINORITY
                       NEIGHBORHOODS ....................................................................................................16

  ARGUMENT .................................................................................................................................18

            I.         THE PROPOSED CLASS SATISFIES THE REQUIREMENTS OF RULE 23(a) ...................18

                       A.         Rule 23(a)(1) – Numerosity Is Satisfied Because the Class
                                  Has Thousands of Members and the Smallest Subclass
                                  Has Hundreds .............................................................................................18

                       B.         Rule 23(a)(2) – Commonality Is Satisfied Because the
                                  Claims Raise Common Questions of Law and Fact
                                  Capable of Classwide Resolution on the Basis
                                  of Common Evidence About the Uniform RTB Program .........................18

                                  1.         Reverse Redlining Claims Under the FHA and ECOA .................19

                                  2.         Condition of Premises Under Indiana Law ....................................23

                                  3.         Indiana Home Loan Practices Act .................................................24

                                  4.         Truth in Lending Act Claims .........................................................26

                       C.         Rule 23(a)(3) – Typicality Is Satisfied Because the Class
                                  Representatives Experienced the Same Unlawful Conduct and
                                  Share the Same Interests as the Class and Subclasses ...............................27




                                                                       i
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 3 of 46 PageID #: 1535




                       D.         Rule 23(a)(4) – Adequacy Is Satisfied Because the Named
                                  Plaintiffs and Their Counsel Will Adequately Represent the
                                  Proposed Class and Subclasses ..................................................................28

            II.        THE PROPOSED CLASS SATISFIES THE REQUIREMENTS OF RULE 23(b) ...................30

                       A.         Rule 23(b)(2) – Injunctive and Declaratory Relief ....................................30

                       B.         Rule 23(b)(3) – Predominance and Superiority .........................................31

                                  1.        Common Questions of Law and Fact Predominate .......................32

                                  2.        Adjudication Through a Class Action Is Superior .........................34

  CONCLUSION ..............................................................................................................................35




                                                                      ii
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 4 of 46 PageID #: 1536




                                                TABLE OF AUTHORITIES

  Cases                                                                                                                        Page(s)

  Abbott v. Lockheed Martin Corp., 725 F.3d 803 (7th Cir. 2013) ..................................................30

  Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1997) .....................................................30, 32, 35

  Arnold Chapman & Paldo Sign & Display Co. v. Wagener Equities Inc.,
  747 F.3d 489 (7th Cir. 2014) .........................................................................................................24

  Arreola v. Godinez, 546 F.3d 788 (7th Cir. 2008) ...................................................................27, 28

  Bell v. PNC Bank, Nat’l Ass’n, 800 F.3d 360 (7th Cir. 2015) .............................................3, 24, 33

  Butler v. Sears, Roebuck & Co., 727 F.3d 796 (7th Cir. 2013) .........................................27, 33, 34

  CE Design Ltd. v. King Architectural Metals, Inc., 637 F.3d 721 (7th Cir. 2011) ........................28

  Chi. Teachers Union, Local No. 1 v. Bd. of Ed. of the City of Chi.,
  797 F.3d 426 (7th Cir. 2015) ................................................................................................. passim

  City of Memphis v. Wells Fargo Bank, N.A., No. 09-2857-STA,
  2011 WL 1706756 (W.D. Tenn. May 4, 2011) .............................................................................29

  Columbus Bd. of Educ. v. Penick, 443 U.S. 449 (1979) ................................................................22

  Connecticut v. Teal, 457 U.S. 440 (1982)......................................................................................21

  Flack v. Wis. Dep’t of Health Servs., No. 18-cv-309-wmc (W.D. Wis. 2019) ..............................29

  Fonder v. Sherriff of Kankakee Cty., No. 12-cv-2115,
  2013 WL 5644754 (C.D. Ill. Oct. 15, 2013) ..................................................................................33

  Gen. Tel. Co. of the Sw. v. Falcon, 457 U.S. 147 (1982).........................................................27, 28

  Gladstone, Realtors v. Vill. of Bellwood, 441 U.S. 91 (1979) .........................................................4

  Grimes v. Evergreen Recreational Vehicles, LLC, No. 3:16-CV-472-JD,
  2018 WL 1257237 (N.D. Ind. Mar. 12, 2018) ...............................................................................34

  Hargraves v. Capital City Mortg. Corp., 140 F. Supp. 2d 7 (D.D.C. 2000) .................................19

  In re Checking Account Overdraft Litig., 307 F.R.D. 630 (S.D. Fla. 2015) ..................................20




                                                                    iii
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 5 of 46 PageID #: 1537




  In re Stericycle, Inc., No. 13 C 5795,
  2017 WL 635142 (N.D. Ill. Feb. 16, 2017) .............................................................................25, 31

  Kelen v. World Fin. Network Nat’l Bank, 295 F.R.D. 87 (S.D.N.Y. 2013)...................................26

  Koss v. Norwood, 305 F. Supp. 3d 897 (N.D. Ill. 2018)............................................................3, 28

  Mayor & City Council of Baltimore v. Wells Fargo Bank, N.A.,
  NO. JFM-08-62, 2011 WL 1557759 (D. Md. Apr. 22, 2011) .......................................................29

  McReynolds v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
  672 F.3d 482 (7th Cir. 2012) .............................................................................................20, 22, 31

  Messner v. Northshore Univ. HealthSystem, 669 F.3d 802 (7th Cir. 2012) ..................3, 18, 19, 33

  Moore v. Duke, Civ. No. 00-953 (D.D.C. 2013)............................................................................29

  Morgan v. Richmond Sch. of Health and Tech., Inc.,
  No. 3:12-cv-373 (E.D. Va. 2013) ..................................................................................................29

  Mullins v. Direct Dig., LLC, 795 F.3d 654 (7th Cir. 2015) ...............................................25, 33, 35

  Muro v. Target Corp., 580 F.3d 485 (7th Cir. 2009) .....................................................................28

  Old W. End Ass’n v. Buckeye Fed. Sav. & Loan,
  675 F. Supp. 1100 (N.D. Ohio 1987) ...............................................................................................4

  Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256 (1979) ..........................................................22

  Physicians Healthsource Inc. v. A-S Medication Sols.,
  318 F.R.D. 712 (N.D. Ill. 2016) ...............................................................................................18, 29

  Pierre v. Midland Credit Mgmt., Inc., No. 16 C 2895,
  2017 WL 1427070 (N.D. Ill. Apr. 21, 2017) .................................................................................26

  Pryor v. NCAA, 288 F.3d 548 (3d Cir. 2002) ................................................................................22

  Rainbow Realty Grp. v. Carter, Case No. 19S-CC-00038 (Ind. 2019) .........................................24

  Red Barn Motors, Inc. v. NextGear Capital, Inc., 915 F.3d 1098 (7th Cir. 2019) ..................23, 33

  Retired Chi. Police Ass’n v. City of Chicago, 7 F.3d 584 (7th Cir. 1993) .....................................29

  Saint-Jean v. Emigrant Mortg. Co., 50 F. Supp. 3d 300 (E.D.N.Y. 2014) ....................................19

  Saint-Jean v. Emigrant Mortg. Co., 337 F. Supp. 3d 186 (E.D.N.Y. 2018)..................................29

                                                                   iv
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 6 of 46 PageID #: 1538




  Schneider v. Union Hosp., Inc., No. 2:15-CV-00204-JMS-DKL,
  2016 WL 6037085 (S.D. Ind. Oct. 14, 2016) ................................................................................32

  Spano v. Boeing Co., 633 F.3d 574 (7th Cir. 2001).......................................................................28

  Suchanek v. Sturm Foods, Inc., 764 F.3d 750 (7th Cir. 2014) .................................................20, 26

  Trafficante v. Metro. Life Ins. Co., 409 U.S. 205 (1972).................................................................4

  Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036 (2016) .......................................................5, 33

  Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) ...................................................3, 18, 21, 22


  Statutes                                                                                                                          Page(s)

  Ind. Code § 24-9-2-7 ................................................................................................................24, 25

  Ind. Code § 24-9-3-7 ..................................................................................................................4, 24

  Ind. Code § 32-31-8-5 ................................................................................................................4, 23


  Regulations                                                                                                                       Page(s)

  12 C.F.R. § 1002.2 .........................................................................................................................23

  24 C.F.R. § 100.500 .......................................................................................................................21


  Rules                                                                                                                             Page(s)

  Fed. R. Civ. P. 23 .................................................................................................................. passim




                                                                        v
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 7 of 46 PageID #: 1539




                                    INDEX OF EXHIBITS


   Exhibit               Full Citation                Citation Abbreviation   Excerpt
     1       Declaration of Augusta Allen
             (Aug. 29, 2018)
      2      Declaration of Christopher Allen
             (Jan. 24, 2018)
      3      Declaration of Jose Alvarez
             (Feb. 26, 2018)
      4      Declaration of Gail Brewer
             (Apr. 16, 2019)
      5      Declaration of Jay Burnett
             (Feb. 8, 2018)
      6      Declaration of Edna Cardenas
             (Aug. 28, 2018)
      7      Declaration of Crystal Coffey
             (Feb. 15, 2018)
      8      Declaration of Teriana Davis
             (Jan. 24, 2018)
      9      Declaration of Amanda Gilman
             (Aug. 29, 2018)
      10     Declaration of Robert Graves
             (Feb. 23, 2018)
      11     Declaration of Tanya Mitchell
             (Apr. 17, 2019)
      12     Declaration of Tod Northington
             (Apr. 17, 2019)
      13     Declaration of Jennifer Osborne
             (Oct. 19, 2018)
      14     Declaration of Carmen Santiago
             Pagan (Mar. 5, 2018)
      15     Declaration of Odell Palmore
             (Aug. 28, 2018)
      16     Declaration of Marva Perkins
             (Feb. 6, 2018)
      17     Declaration of Jairo Pineda
             (Aug. 28, 2018)
      18     Declaration of Keith Sharp
             (Apr. 16, 2019)
      19     Declaration of Elizabeth Stephens
             (Mar. 8, 2018)
      20     Declaration of Jose Taveras
             (Aug. 28, 2018)



                                                 vi
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 8 of 46 PageID #: 1540




      21    Declaration of Gaylon Townsell
            (Mar. 27, 2019)
      22    Declaration of Eva Watts
            (Mar. 29, 2019)
      23    Defendants' Responses to Plaintiffs'    D. Rog. IV
            Fourth Set of Interrogatories (April
            18, 2019)
      24    Deposition of James Hotka (Apr. 24,     James Hotka Dep.                Yes
            2019)
      25    Purchase Agreement of Plaintiff         Kamano Purchase Agreement
            Mory Kamano
      26    Purchase Agreement of Plaintiff         Tejeda Purchase Agreement
            Norma Tejeda
      27    Purchase Agreement of Plaintiff         Spencer Purchase Agreement
            Cordell Spencer
      28    Purchase Agreement of Plaintiff         Gaspar Purchase Agreement
            Maria Gaspar
      29    Purchase Agreement of Plaintiff         Paz Purchase Agreement
            Franklin Paz
      30    Fed. R. Civ. P. 30(b)(6) Deposition     Rainbow Dep.                    Yes
            of Rainbow Realty (Oct. 19, 2018)
      31    Rainbow Realty Featured Rent-to-        Featured RTB Properties
            Buy Property List
      32    Deposition of Albert Argueta (Sept.     Argueta Dep.                    Yes
            18, 2018)
      33    Deposition of Franco Bruno (Mar.        Bruno Dep.                      Yes
            26, 2019)
      34    Trial Testimony of James Hotka Vol.     Hotka Trial Testimony Vol. II   Yes
            II, Rainbow Realty Group, Inc. v.
            Katrina Carter, Case No. 49D14-
            1505-CC-16629 (Aug. 9, 2016)
      35    Deposition of James Hotka, State of     Hotka AG Dep.                   Yes
            Indiana v. James R. Hotka, Rainbow
            Realty Group (Indiana Real Estate
            Commission) (Sept. 27, 2013)
      36    Deposition of Benjamin Garcia           Garcia Dep.                     Yes
            (Mar. 22, 2019)
      37    Defendants' Answer, State of            AG Answer
            Indiana v. Rainbow Realty, Case No.
            49D03-1301-PL-002987 (Marion
            Cty. Super. Ct. Apr. 2, 2013)
      38    Deposition of Norma Tejeda (Apr.        Tejeda Dep.                     Yes
            18, 2019)
      39    Deposition of Franklin Paz (Apr. 5,     Paz Dep.                        Yes
            2019)


                                              vii
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 9 of 46 PageID #: 1541




      40    Deposition of Mory Kamano (Apr. 5,       Kamano Dep.                 Yes
            2019)
      41    Deposition of Cordell Spencer (Apr.      Spencer Dep.                Yes
            15, 2019)
      42    Deposition of Maria Gaspar (Apr.         Gaspar Dep.                 Yes
            16, 2019)
      43    Deposition of Christopher Hotka          C. Hotka Dep.               Yes
            (Dec. 11, 2018)
      44    Amended Expert Report of Dr. Allan       Parnell Report I
            Parnell (corrected)
      45    Expert Report of Steven Meyer            Meyer Report I
      46    Deposition of Tonya Blankenship          Blankenship Dep.            Yes
            (Mar. 21, 2019)
      47    Deposition of Jessie Hotka (Mar. 20,     Jessie Hotka Dep.           Yes
            2019)
      48    Purchase Agreement Declaration of        Tejeda Purchase Agreement
            Norma Tejeda                             Decl.
      49    Defendants' Responses to Plaintiffs'     D. RFA II
            Second Set of Requests for
            Admission (April 18, 2019)
      50    Defendants' Responses to Plaintiffs'     D. Rog I
            First Set of Interrogatories
            (December 18, 2017)
      51    Reply Expert Report of Kathleen E.       Keest Report II
            Keest
      52    Expert Report of Kathleen E. Keest       Keest Report I
      53    Defendants' Expert Rebuttal Report       Courchane Report
            of Marsha J. Courchane
      54    Rainbow Rent-to-Buy                      Rainbow RTB Advertisement
            Advertisement
      55    Deposition of Nallely Molina (Oct.       Molina Dep.                 Yes
            16, 2018)
      56    Deposition of Viviana Torres (May        Torres Dep.                 Yes
            22, 2019)
      57    Sellers Residential Real Estate          Tejeda Sellers RRED
            Disclosure of Plaintiff Norma Tejeda
      58    Defendants' Responses to Plaintiffs'     D. RFA I
            First Set of Requests for Admission
            (Oct. 20, 2017)
      59    TIL Disclosure of Plaintiff Norma        Tejeda TIL Disclosure
            Tejeda
      60    Supplemental Expert Report of            Meyer Report II
            Stephen Meyer



                                              viii
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 10 of 46 PageID #: 1542




      61    Plaintiffs' Interest Rate and Average   Interest Rate and APOR
            Prime Offer Rate Analysis               Analysis
      62    Table 2: Plaintiffs' Analysis of        Table 2: Analysis of Purchase
            Purchase Agreements Over Time           Agreements
      63    Analysis of Rainbow Realty              Analysis of Purchase
            Purchase Agreements Lasting 24          Agreements Lasting 24 Months
            Months or Less                          or Less
      64    Rainbow Late Fee and Eviction           Eviction Filing Policy
            Policy
      65    Deposition of Arelys Carbajal (May      Carbajal Dep.                    Yes
            22, 2019)
      66    Pet Policy for Rent-to-Buy Contracts    Pet Policy RTB
      67    Rent-To-Buy Lock and Secure Sheet       RTB Lock & Secure
      68    Application of Mory Kamano              Kamano Application
      69    Application of Norma Tejeda             Tejeda Application
      70    Application of Franklin Paz             Paz Application
      71    Application of Maria Gaspar             Gaspar Application
      72    Application of Cordell Spencer          Spencer Application
      73    Declaration of Advanced Debt            Advanced Debt Collection Decl.
            Collection
      74    Rainbow Payment Ledger for Mory         Kamano Ledger
            Kamano




                                               ix
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 11 of 46 PageID #: 1543




                                          INTRODUCTION

          This is a challenge to a predatory “rent to buy” (“RTB”) real estate scheme designed to

   entrap unsophisticated and vulnerable consumers into confusing, grossly unfavorable

   transactions using the false promise of homeownership. Defendants acquire the cheapest, most

   dilapidated housing stock in the Indianapolis area—primarily in Marion County—and lure their

   victims into paying outrageously inflated prices and exorbitant interest rates for them, and into

   investing their own time and money to try and make them livable. But the promise is false.

          Most who enter RTB contracts quickly fall behind on their monthly payments. That is

   virtually inevitable because Defendants target people with such poor financial profiles as to have

   few if any other options for homeownership, and approve nearly anyone without regard to their

   ability to repay the loan while making necessary repairs on the house. Thirty percent of these

   supposedly 30-year contracts fail within six months, the majority before the two-year mark.

   Relying on a deceptive contract created just for the RTB program, Defendants evict their

   customers as soon as they fall behind and resell the house to the next customer, leaving most

   with nothing. This predatory business model allows Defendants to make plenty of money even as

   thousands have been victimized in the last ten years.

          The RTB scheme is orchestrated by Defendant James R. Hotka (“Hotka”) using

   companies and trusts he created and controls, which are also Defendants here. The Defendants

   are referred to collectively herein as “Rainbow” because the public face of the program is

   Defendant Rainbow Realty Group, Inc.

          The RTB program is also discriminatory. Expert analysis confirms that the RTB houses

   are located disproportionately in neighborhoods that have much higher percentages of African

   Americans, Hispanics, and non-whites than the area overall. The demographics of neighborhoods



                                                    1
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 12 of 46 PageID #: 1544




   with such cheap houses do not fully explain this; Rainbow’s properties are more concentrated in

   minority neighborhoods than those demographics would suggest. That is because Rainbow is

   targeting these neighborhoods based on race and ethnicity. Targeting predatory practices on

   these bases is referred to as “reverse redlining” and violates fair housing and fair lending laws.

              The RTB program is standardized from beginning to end. All customers are subject to the

   same predatory conduct and have their rights violated in the same ways. This case is therefore

   suitable for adjudication as a class action and the individual Named Plaintiffs—Maria Gaspar,

   Mory Kamano, Franklin Paz, Cordell Spencer, and Norma Tejeda—now move for certification

   under Fed. R. Civ. P. (“Rule”) 23(b)(2) and (b)(3). They are all African-American or Hispanic.

   All entered RTB transactions, only to find that their rundown houses were even worse than they

   realized (or could have before signing) and that they could not afford their monthly payments to

   Rainbow, the costs of repair, and their other living expenses. Testimony from twenty-two

   similarly-injured declarants further confirms the standardized policies and practices that are

   central to all aspects of the RTB program.1

              The requirements for certification are easily met here. Of central importance, the key

   questions in this lawsuit are common across the class, will be resolved by common evidence, and

   predominate over any individual issues which (if necessary) may be addressed in subsequent

   proceedings pursuant to well-established Seventh Circuit precedent. These common questions

   include: Is the RTB program predatory? Is it deceptive? Is it discriminatory in effect or by

   design? Do the form contracts allow Rainbow to simultaneously shirk a landlord’s duty to

   provide habitable properties while evicting its customers like ordinary renters? Does federal law

   require Rainbow to provide certain protections, like an independent appraisal, that it admittedly



   1
       See Exs. 1-22.

                                                       2
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 13 of 46 PageID #: 1545




   does not? This litigation “rises or falls” on the answers to these questions, Chicago Teachers

   Union, Local No. 1 v. Board of Education of the City of Chicago, 797 F.3d 426, 444 (7th Cir.

   2015), and the additional Rule 23 factors are likewise satisfied, as discussed below. This

   establishes that certification is warranted.

          Plaintiffs bring claims under the federal Fair Housing Act (“FHA”), Equal Credit

   Opportunity Act (“ECOA”), and Truth in Lending Act (“TILA”), and two Indiana statutes. An

   appropriate structure for an overall class and subclasses is set forth below, reflecting different

   statutes of limitations. Plaintiffs respectfully request that they be appointed to represent the

   interests of the class and subclasses, and that undersigned counsel be appointed class counsel.

                                       STANDARD OF REVIEW

          Plaintiffs must prove by a preponderance of the evidence that the requirements of Rule 23

   have been met. Bell v. PNC Bank, Nat’l Ass’n, 800 F.3d 360, 373 (7th Cir. 2015).

          As the Seventh Circuit has instructed, the class certification decision is not “a dress

   rehearsal for the trial on the merits.” Messner v. Northshore Univ. HealthSystem, 669 F.3d 802,

   811 (7th Cir. 2012). The question at class certification is “whether a class action is the proper

   way to resolve the merits,” not an analysis of the merits. Koss v. Norwood, 305 F. Supp. 3d 897,

   915 (N.D. Ill. 2018) (citing Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351-52 (2011))

   (emphasis added). In other words, “[g]oing beyond the limited inquiry required and addressing

   the merits before class certification puts the cart before the horse.” Id. Thus, “the court should

   delve no further into the merits than is necessary to decide whether to certify a class.” Id.

                              PROPOSED CLASS AND SUBCLASSES

          For their reverse redlining claims under the FHA and ECOA, and for their claim that

   Rainbow violated Indiana’s requirement that it deliver rental premises in a safe, clean, and



                                                     3
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 14 of 46 PageID #: 1546




   habitable condition, comply with health and housing codes, and maintain major systems such as

   electrical (Ind. Code § 32-31-8-5), Plaintiffs seek certification of a class of all people who

   entered a RTB agreement with Rainbow for a residential property since the beginning of 2009,

   excluding those who successfully paid off their agreement.2 There have been over two thousand

   agreements during the proposed class period, many with two signatories (e.g., a married couple).

   Rainbow states that 82 agreements have been paid off since the RTB program began in 1992,

   e.g., by a customer who comes into sufficient cash to get out from under this bad deal.3

            For their claim that Rainbow engaged in deceptive acts in violation of the Indiana Home

   Loan Practices Act (Ind. Code § 24-9-3-7(c)), Plaintiffs seek certification of a subclass of all

   people who entered a RTB agreement with Rainbow for a residential property since May 30,

   2012, excluding those who successfully paid off their agreement.

            For their claims that Rainbow violated TILA by failing to satisfy four consumer

   protection requirements, Plaintiffs seek certification of a subclass of all people who entered a

   RTB agreement with Rainbow for a residential property, excluding those who successfully paid

   off their agreement, since May 30, 2014 (Counts III to V: ability to repay, disclosure, pre-loan

   counseling), and a subclass of all people who did so since May 30, 2016 (Count VI: appraisal).

            The different timeframes are due to different statutes of limitations. There is otherwise no

   difference between the proposed class and subclasses. All Named Plaintiffs are members of the

   proposed class. Named Plaintiffs Gaspar, Paz, and Tejeda are members of each subclass.4


   2
     All people harmed by Rainbow’s discrimination may challenge it, regardless of protected class membership. See,
   e.g., Gladstone, Realtors v. Vill. of Bellwood, 441 U.S. 91, 103 n.9 (1979); Trafficante v. Metro. Life Ins. Co., 409
   U.S. 205, 208 (1972); Old W. End Ass’n v. Buckeye Fed. Sav. & Loan, 675 F. Supp. 1100, 1102 (N.D. Ohio 1987).
   3
     Ex. 23 (D. Rog. IV) at No. 21; Ex. 24 (James Hotka Dep.) at 116-19, 150-51.
   4
     Mory Kamano entered his Purchase Agreement on February 3, 2012 (Ex. 25), Norma Tejeda on September 7, 2016
   (Ex. 26), Cordell Spencer on May 23, 2012 (Ex. 27), Franklin Paz on May 31, 2017 (Ex. 29), and Maria Gaspar on
   June 1, 2016 (Ex. 28). Ms. Gaspar’s partner signed the family’s original Purchase Agreement; after his death, Ms.
   Gaspar was compelled to sign a new one to avoid losing all the family had invested. Ex. 42 (Gaspar Dep.) at 27-28,
   32-33.

                                                            4
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 15 of 46 PageID #: 1547




                                          FACTUAL BACKGROUND

   I.       RAINBOW TREATS RTB CUSTOMERS IN A UNIFORM AND PREDATORY MANNER

            Defendant Rainbow Realty Group is an Indianapolis company. It is run by its owner,

   Defendant James Hotka.5 The relationship between Defendants, whereby they collectively own,

   operate, and benefit from the RTB program, is described in Plaintiffs’ Motion for Leave to File

   Third Amended Class Action Complaint (ECF No. 87) (Dec. 17, 2018).

            Rainbow’s RTB program is as uniform and standardized as it could possibly be, and

   predatory at every turn. The program has been this way throughout the proposed class period.

            It starts with Rainbow’s product: rundown houses. Rainbow’s standard property listing

   describes them as “FIX-UP HOMES.”6 Hotka and Rainbow employees have testified that none

   of the houses are livable.7 This is confirmed by testimony from all twenty-seven Named

   Plaintiffs and declarants.8 They describe, among many other serious problems: rampant mold

   throughout the homes; basements that flood any time it rains; partial or completely missing

   electrical wiring; insufficient insulation; broken plumbing, furnaces, and water heaters;

   infestations of mosquitos, rats, and other animals; deteriorated flooring; non-functional heating

   systems; and leaking roofs, ceilings, and sinks.9

            Rainbow’s method for acquiring inventory is designed to find nothing but dilapidated

   properties: it makes very low bids on the cheapest houses for sale. Throughout the class period,


   5
     Ex. 30 (Rainbow Dep.) at 19-20, 27, 41.
   6
     Ex. 31 (Featured RTB Properties); Ex. 32 (Argueta Dep.) at 116-17.
   7
     Ex. 34 (Hotka Trial Testimony Vol. II) at 29-30; Ex. 35 (Hotka AG Dep.) at 17; Ex. 32 (Argueta Dep.) at 56; Ex.
   33 (Bruno Dep.) at 115; Ex. 36 (Garcia Dep.) at 216; see also Ex. 37 (AG Answer) ¶ 9.8 (“[t]he customers are
   advised that the properties are not habitable”).
   8
     The related “experiences of a subset” of Rainbow’s customers are, in connection with class certification,
   “probative as to the experiences of all of them.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1048 (2016).
   9
     Ex. 38 (Tejeda Dep.) at 46-47; Ex. 39 (Paz Dep.) at 50-51; Ex. 40 (Kamano Dep.) at 65-68; Ex. 41 (Spencer Dep.)
   at 101-09; Ex. 42 (Gaspar Dep.) at 19-22; see also, e.g., Ex. 2 ¶¶ 24-25; Ex. 9 ¶¶ 25-26; Ex. 10 ¶¶ 21-22; Ex. 11 ¶¶
   24-25; Ex. 12 ¶¶ 27-28; Ex. 14 ¶¶ 22-23; Ex. 13 ¶¶ 26-27; Ex. 18 ¶¶ 26-27; Ex. 19 ¶¶ 24-25.


                                                            5
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 16 of 46 PageID #: 1548




   Rainbow has used a computer program to pull from the local multiple listing service (“MLS”)

   every property offered for less than approximately $35,000.10 Chris Hotka looks at the results

   weekly and decides whether to bid, spending “a couple of minutes, if that” on each.11 Rainbow

   has made over 17,000 bids during the class period.12 The bids are approximately one-third of the

   asking price.13 Because Rainbow’s bids are so low, its average purchase price is $8,661.14 By

   definition, houses purchased so cheaply in the area will not be habitable, as confirmed by expert

   witness Steven Meyer, Executive Director of the King Park Development Corporation and

   former Administrator of Indianapolis’s Brownfield Redevelopment Corporation.15

           Rainbow then “sells” these houses to RTB customers for multiples of its own purchase

   price.16 The average initial RTB contract price is $45,423.17 By policy and practice, Rainbow

   does not repair the homes first; it only secures them, collects trash, and resolves open health and

   safety code violations issued by local authorities.18 The “Purchase Agreement Declaration” that

   Defendant Empire Holding Corp. signs in every transaction nonetheless states, deceptively and

   dishonestly, that “Buyer acknowledges that he/she is receiving a substantial discount in purchase

   price.”19 To the contrary, the sales prices are outrageously inflated in disregard of fair market

   value.20



   10
      Ex. 30 (Rainbow Dep.) at 52-53, 118-19 (maximum MLS threshold has at times been $30,000 and $35,000, and
   as high as $50,000); Ex. 43 (C. Hotka Dep.) at 75-76.
   11
      Ex. 43 (C. Hotka Dep.) at 87-88, 248.
   12
      Ex. 30 (Rainbow Dep.) at 177.
   13
      Ex. 43 (C. Hotka Dep.) at 102-04; Ex. 30 (Rainbow Dep.) at 148-49.
   14
      Ex. 44 (Parnell Report I) at 3.
   15
      Ex. 45 (Meyer Report I) at 2-3.
   16
      Ex. 24 (James Hotka Dep.) at 74.
   17
      Ex. 44 (Parnell Report I) at 3.
   18
      Ex. 43 (C. Hotka Dep.) at 169, 175; Ex. 46 (Blankenship Dep.) at 37-38. Such violations on vacant properties are
   limited to orders to repair the exterior of a home, abandoned vehicle violations, zoning violations, and trash
   violations. Ex. 47 (Jessie Hotka Dep.) at 25-26.
   19
      Ex. 48 (Tejeda Purchase Agreement Decl.); Ex. 49 (D. RFA II) at No. 17; Ex. 33 (Bruno Dep.) at 115-16.
   20
      Ex. 45 (Meyer Report I) at 4.


                                                            6
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 17 of 46 PageID #: 1549




            Rainbow can only sell its rundown houses at such inflated prices by finding people

   without viable alternatives. Finding people without choice is Rainbow’s stated goal: “to enable

   participation in home ownership by those generally not able to participate in home ownership

   due to an inability to qualify and borrow money through traditional mortgage financing.”21 But

   as Plaintiffs’ expert Kathleen Keest explains, “the absence of meaningful choice is an element of

   unfair, overreaching practices, not an excuse for them.”22

            Defendants’ own expert confirms it is reaching people without alternatives. For Rainbow

   customers, she states, “there would likely have been no other option for a path to homeownership

   than one similar to [Rainbow’s] RTB model.”23 The credit scores of Rainbow’s RTB customers

   confirm it, too. A third do not even have a credit score and the average is only 551. Defendants’

   expert describes scores below 640 as “poorer credit risks,”24 yet only 15% even top 600.

            In fact, Rainbow’s underwriting policy is to have virtually no underwriting standards at

   all. Rainbow has no minimum credit score requirement25 and advertises “bad credit no

   problem.”26 Only people with an open bankruptcy or who have been evicted in the last six

   months are barred.27 A customer does not need any income at all to get approved, only enough

   money to make a deposit of three times the monthly payment.28 That is only $1,797 for a house

   with a monthly payment of $599/month, a common price across the class period.29 The deposit is

   less for anyone who shows or merely states that they earn three times the monthly payment.30


   21
      Ex. 50 (D. Rog I) at No. 8.
   22
      Ex. 51 (Keest Report II) at 21. Keest has 40 years of consumer finance experience. Ex. 52 (Keest Report I) at 1-3.
   23
      Ex. 53 (Courchane Report) at 29-31.
   24
      Id. at 28-29.
   25
      Ex. 32 (Argueta Dep.) at 173.
   26
      See, e.g., Ex. 31 (Featured RTB Properties); Ex. 54 (Rainbow RTB Advertisement).
   27
      Ex. 55 (Molina Dep.) at 60-61, 151-53; Ex. 24 (James Hotka Dep.) at 68-69, 103.
   28
      Ex. 33 (Bruno Dep.) at 253-54.
   29
      See, e.g., Ex. 29 (Paz Purchase Agreement); Ex. 26 (Tejeda Purchase Agreement).
   30
      Ex. 33 (Bruno Dep.) at 253-54.


                                                             7
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 18 of 46 PageID #: 1550




   Rainbow does not consider whether a customer will be able to make these monthly payments

   given how much money it will cost the customer to repair the house and the customer’s other

   debts.31 Information about those debts is not even required.32 Rainbow obtains credit reports on

   applicants but ignores all the information about their payment history for other debts.33 Rainbow

   has such lax standards knowingly and intentionally. As Hotka explains, “we take people that are

   incredibly high risk” and whose “credit says you are not going to pay me.”34 Rainbow does not

   care because it wants people without an alternative. They are the easiest targets.

           Once Rainbow has its high-risk audience in the door, it follows the same process for

   everyone. Customers are provided lists of available houses that uniformly have very little

   information,35 are told to pick from them, and receive keys to go look on their own.36 They

   cannot properly assess the condition of a house because the utilities are turned off.37

           In a “Sellers Residential Real Estate Disclosure,” an Indiana document that calls for item-

   by-item information, Rainbow represents that it does not know of its properties’ many

   deficiencies, but that is not true. Rainbow systematically gathers information about its houses

   from the MLS system; by inspecting newly acquired properties and ones that return to inventory

   when a RTB agreement fails, using a specific form; by addressing code violations; through

   complaints from customers about property conditions; by performing repairs for customers (for

   which it charges); by making general inspections of properties; and by taking pictures to use in

   eviction hearings.38 But on the Disclosure form, signed by Empire in every RTB transaction,


   31
      Ex. 30 (Rainbow Dep.) at 326; Ex. 55 (Molina Dep.) at 186-187; Ex. 32 (Argueta Dep.) at 191-92.
   32
      Ex. 30 (Rainbow Dep.) at 326; Ex. 55 (Molina Dep.) at 186-187.
   33
      Ex. 55 (Molina Dep.) at 61-64.
   34
      Ex. 34 (Hotka Trial Testimony Vol. II) at 34; Ex. 35 (Hotka AG Dep.) at 59.
   35
      Ex. 31 (Featured RTB Properties).
   36
      Ex. 56 (Torres Dep.) at 48.
   37
      Ex. 30 (Rainbow Dep.) at 326-27; Ex. 33 (Bruno Dep.) at 146; Ex. 46 (Blankenship Dep.) at 81.
   38
      Ex. 46 (Blankenship Dep.) at 77-79; Ex. 32 (Argueta Dep.) at 136.


                                                           8
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 19 of 46 PageID #: 1551




   Rainbow gives the same information for every property.39 The Disclosure claims, falsely, that

   “[t]he owner . . . has little or no knowledge of [the property’s] condition.”40 Rainbow likewise

   tells customers that it has not viewed the houses and does not know anything about them.41

            Rainbow similarly fails to provide prospective customers the information that TILA

   requires for covered transactions, i.e., an appraisal and a disclosure that they do not have to

   complete the transaction.42 Rainbow does not obtain certifications that applicants have obtained

   counseling, also required by TILA.43

            Rainbow not only withholds a great deal of important truthful information from

   prospective customers, but affirmatively misleads them about the nature of RTB transactions.

   Specifically, it leads them to believe they will become homeowners. The Named Plaintiffs and

   declarants repeatedly testify to this.44 It is not true, as discussed below.

            Once somebody chooses to apply, the application process is, as Hotka states, “as

   standardized as we can make it.”45 It almost invariably results in approval.

            The four documents executed to consummate a RTB transaction are the same for

   everyone.46 They are the Purchase Agreement, Purchase Agreement Declaration, Truth-In-

   Lending Disclosure (“TIL”), and Sellers Residential Real Estate Disclosure.47 All these



   39
      Ex. 33 (Bruno Dep.) at 107-08; see also, e.g., Ex. 57 (Tejeda Sellers RRED).
   40
      Hotka’s sworn testimony, in the face of all this evidence, that “we give them everything we know that’s wrong
   with the property,” demonstrates that there are serious concerns about his credibility. Ex. 35 (Hotka AG Dep.) at 10.
   41
      Ex. 46 (Blankenship Dep.) at 78-79; Ex. 43 (C. Hotka Dep.) at 230; Ex. 32 (Argueta Dep.) at 136.
   42
      Ex. 58 (D. RFA I) at Nos. 1-2, 5; Ex. 33 (Bruno Dep.) at 106; Ex. 43 (C. Hotka Dep.) at 72, 181.
   43
      Ex. 58 (D. RFA I) at Nos. 3, 4; Ex. 32 (Argueta Dep.) at 193; Ex. 33 (Bruno Dep.) at 106.
   44
      Ex. 39 (Paz Dep.) at 42; Ex. 41 (Spencer Dep.) at 88, 90; Ex. 42 (Gaspar Dep.) at 36; Ex. 40 (Kamano Dep.) at 29,
   60; Ex. 38 (Tejeda Dep.) at 29-30; see also, e.g., Ex. 1 ¶ 15; Ex. 5 ¶ 14; Ex. 7 ¶ 13; Ex. 15 ¶ 15; Ex. 16 ¶ 14; Ex. 17
   ¶ 16; Ex. 21 ¶ 15; Ex. 22 ¶ 16.
   45
      Ex. 24 (James Hotka Dep.) at 67.
   46
      Ex. 24 (James Hotka Dep.) at 77-79; Ex. 32 (Argueta Dep.) at 208; Ex. 33 (Bruno Dep.) at 63, 69-70, 95-96, 118-
   19.
   47
      Ex. 33 (Bruno Dep.) at 63; Ex. 26 (Tejeda Purchase Agreement); Ex. 59 (Tejeda TIL Disclosure); Ex. 57 (Tejeda
   Sellers RRED); Ex. 48 (Tejeda Purchase Agreement Decl.).


                                                             9
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 20 of 46 PageID #: 1552




   documents have been in use throughout the class period, without any meaningful change.48 One

   of two employees rushes through these documents in a standard fashion with the customer in the

   lobby of Rainbow’s main office.49

            The Purchase Agreement was created by Hotka for the RTB program;50 it is not a

   standard industry document. It uses the lingo of a purchase-money mortgage financed by the

   seller, with a “Buyer,” “Seller,” “PURCHASE PRICE,” “Principal & Interest Payment,” 30-year

   “Term of Contract,” “Interest Rate,” and a “Total Monthly PITI Payment.”51 The document is set

   up so all of these jump off the page, leading the customer to think they are becoming a

   homeowner.52 The same is communicated by requiring customers to check a box on the Purchase

   Agreement Declaration saying “[m]y intent is to purchase the property” and reject one that says

   “[m]y intent is to rent the property.”53

            But Hotka included fine print in the Purchase Agreement so he can treat it like an

   ordinary rental contract when a customer defaults. This allows Rainbow to quickly evict so-

   called Buyers instead of using much longer foreclosure proceedings that afford greater

   protections.54 Evicted customers forfeit the value of repairs and improvements they made and

   their monthly payments, including equity that would have accrued under a typical mortgage.55

   To facilitate the use of evictions, Hotka’s “innovation” was to characterize the Purchase




   48
      Ex. 23 (D. Rog. IV) at Nos. 23, 24; Ex. 49 (D. RFA II) at Nos. 14, 16, 17; Ex. 48 (Tejeda Purchase Agreement
   Decl.) (“This agreement has not changed substantially since the mid 1990’s”); Ex. 30 (Rainbow Dep.) at 277-78.
   49
      Ex. 32 (Argueta Dep.) at 209; Ex. 33 (Bruno Dep.) at 119-20; see also, e.g., Exs. 4 ¶ 14, 5 ¶ 12, 20 ¶ 13.
   50
      Ex. 35 (Hotka AG Dep.) at 36; Ex. 30 (Rainbow Dep.) at 249-50.
   51
      “PITI” is a standard mortgage term used to identify the total monthly cost for principal, interest, taxes, and
   insurance. The amount for insurance is zero because Rainbow leaves that to the customer. See Ex. 26 (Tejeda
   Purchase Agreement).
   52
      Ex. 26 (Tejeda Purchase Agreement).
   53
      Ex. 32 (Argueta Dep.) at 248; Ex. 33 (Bruno Dep.) at 114.
   54
      Ex. 35 (Hotka AG Dep.) at 14-15.
   55
      Ex. 26 (Tejeda Purchase Agreement) at K, M.


                                                            10
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 21 of 46 PageID #: 1553




   Agreement payments as “rent” (equal to the PITI payment), and state that after “twenty-four or

   more rental payments, the parties hereto shall execute a ‘Conditional Sales Contract’ (Land

   Contract) form embodying the terms contained herein.”56 That is, although a customer signs a

   document called a “Purchase Agreement” containing the terms of a home purchase, that

   document’s fine print provides that the customer is a mere renter until signing a different

   document. Most customers default before ever making the 24 rental payments required to

   become eligible for the second contract, and even for those who do, Rainbow’s policy is not to

   present them with the second contract to sign.57

           Hotka admits that he designed this two-step transaction so he can evict customers just

   like renters.58 It also lets Rainbow justify charging pet fees to its so-called Buyers, and otherwise

   maintain the rights of a landlord.59 There is no transfer of title under the Purchase Agreement;

   that only happens in the rare event that the entire purchase price and all interest is paid.60

           Having thus stripped customers of the legal rights of homebuyers, Rainbow relies on the

   same innovation to also strip them of the legal rights of tenants. It evades a landlord’s central

   obligation of maintaining a habitable property—placing that burden entirely on the customer—

   on the theory that RTB customers commit to a 30-year purchase from the start and thus are not

   tenants.61 The Purchase Agreement Declaration makes this rationale plain by citing the state

   habitability law explicitly. That is why the customer must check the box that says “purchase,”

   not “rent.” The same document states that the customer is “buying the property ‘as-is’ without

   any warranty of habitability,” and the Purchase Agreement itself provides that the Buyer is


   56
      Ex. 26 (Tejeda Purchase Agreement) at B.
   57
      Ex. 35 (Hotka AG Dep.) at 12 (70% of agreements fail in first 6 months); Ex. 30 (Rainbow Dep.) at 304-06; Ex.
   33 (Bruno Dep.) at 188-89.
   58
      Ex. 37 (AG Answer) ¶ 11; Ex. 34 (Hotka Trial Testimony Vol. II) at 35-36; Ex. 35 (Hotka AG Dep.) at 15, 68-69.
   59
      Ex. 35 (Hotka AG Dep.) at 61-62.
   60
      Ex. 30 (Rainbow Dep.) at 255; Ex. 26 (Tejeda Purchase Agreement).
   61
      Ex. 33 (Bruno Dep.) at 113-14; Ex. 46 (Blankenship Dep.) at 125.

                                                          11
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 22 of 46 PageID #: 1554




   responsible for “maintaining the property and related equipment,” and “shall pay the cost of all

   repairs, improvements, pest control and/or maintenance to the property. (This shall include any

   repairs required by governmental or private agencies[.])” To make matters worse, RTB “Buyers”

   cannot take advantage of funding available to help people rehabilitate their homes because they

   are not actually homeowners.62

           In short, the transaction is structured so that Rainbow has the advantages of being a

   landlord (eviction) and of being a seller (no responsibility to repair or pay taxes), but avoids the

   disadvantages of both.63 Hotka has admitted as much.64

           All of this is standardized. The only difference in terms among customers is the purchase

   price and interest rate, and the variations in these are not material to Plaintiffs’ claims. Whatever

   purchase price is stated is consistently marked up enormously from the price Rainbow paid or

   any fair market value. The interest rates (which are tied to the property, not based on the

   customer’s application65) similarly are consistently exorbitant. Federal law defines a “high-cost”

   loan as having a rate at least 6.5% higher than the “average prime offer rate,” or “APOR,”66 and

   a “higher-priced mortgage loan” as 1.5% or 2.5% above APOR (depending on size).67 For every

   month from January 2009 through November 2016, the RTB rates exceeded APOR by between

   7% and 11%.68 Months after this case was filed, Hotka began lowering rates to approximately




   62
      Ex. 60 (Meyer Report II) at 4-5.
   63
      Ex. 52 (Keest Report I) at 14-16, 22-23.
   64
      Ex. 35 (Hotka AG Dep.) at 61-62 (Q: “So you get it both ways?” A: “Yes, I do.”).
   65
      Ex. 30 (Rainbow Dep.) at 218.
   66
      The Consumer Financial Protection Bureau describes APOR as “based on the average interest rates, fees, and
   other terms on mortgages offered to highly qualified borrowers.” See https://www.consumerfinance.gov/ask-
   cfpb/what-is-a-higher-priced-mortgage-loan-en-1797/.
   67
      E.g., Ex. 52 (Keest Report I) at 28-31.
   68
      Ex. 61 (Interest Rate and APOR Analysis); Ex. 52 (Keest Report I) at 29.


                                                          12
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 23 of 46 PageID #: 1555




   10%, thus “only” exceeding APOR by approximately 5% every month,69 but compensated by

   further increasing the already inflated sales price of each house so the monthly payment would

   not change.70 As Plaintiffs’ expert Keest explains, not only does this interest rate manipulation

   make the contracts even more deceptive, it does not lower the rate that is properly used for

   purposes of Truth in Lending application.71

           The entirely foreseeable result of Rainbow’s policies and practices is that RTB customers

   fail and lose their homes at an astonishing rate. Out of 2,335 Purchase Agreements entered

   between January 1, 2009, and June 2, 2018 (the date of the last one produced to Plaintiffs), 1,697

   ended by June 2, 2018.72 This understates the failure rate, because it includes transactions

   entered near the end of the period analyzed (including 68 in the first half of 2018) that did not yet

   have time to fail.73 Of all the concluded transactions, the average duration was only 15.24

   months.74 Nearly 30% last 6 months or fewer.75 And these Purchase Agreements did not end

   because consumers paid off the purchase price. Over the 27-year history of the program, only 82

   transactions ever concluded because the customer somehow paid Rainbow in full.76

           Even granting Rainbow the unlikely assumption that all 82 Purchase Agreements paid off

   were originated during the 2009 to 2018 period, and even counting as “successes” newer RTB

   transactions that did not have time to fail, that is a failure rate of 69%. These figures parallel

   Hotka’s testimony that “I can already tell you that 70 percent of the people don’t make it to begin



   69
      Ex. 61 (Interest Rate and APOR Analysis); Ex. 52 (Keest Report I) at 29-30; Ex. 30 (Rainbow Dep.) at 196-97,
   200-01.
   70
      Ex. 52 (Keest Report I) at 29-30; Ex. 30 (Rainbow Dep.) at 196-97, 200-01.
   71
      Ex. 52 (Keest Report I) at 23-24, 29-30; Ex. 51 (Keest Report II) at 16-20.
   72
      Ex. 62 (Table 2: Analysis of Purchase Agreements).
   73
      Id.
   74
      Id.
   75
      Ex. 63 (Analysis of Purchase Agreements Lasting 24 Months or Less); Ex. 52 (Keest Report I) at 25 n.51.
   76
      Ex. 24 (James Hotka Dep.) at 116-19; Ex. 23 (D. Rog. IV) at No. 21.


                                                          13
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 24 of 46 PageID #: 1556




   with. They just don’t. They don’t make the payments.”77 Rainbow knows the failure rates

   because it tracks them regularly.78 None of this is by chance: “[t]he program is constructed so

   that consumers are more likely to fail than succeed in completing the contract.”79

           Once a RTB customer is late on a single monthly payment, Rainbow utilizes uniform

   rules and procedures to determine what late fees to assess, what calls to make and letters to send

   seeking payment, whether to accept a repayment plan, whether to institute eviction proceedings,

   and what damages to seek in eviction proceedings.80 Two Rainbow employees responsible for

   evictions estimate that Rainbow files 30 evictions a month on average.81

           When a transaction fails, the house returns to Rainbow’s RTB inventory. As a result,

   74% of the 855 houses “sold” during the class period have been “sold” at least twice during that

   time. Nearly half (49%) have been “sold” at least three times.82

           Despite the alarming failure rate, Rainbow made only one small underwriting change

   during the class period (adding the rule against evictions in the last six months).83 That is

   because, from Rainbow’s perspective, rampant failures are not a problem. As Hotka explains,

   “[y]ou get a few to go right and that’s how it makes your money.”84 In fact, Rainbow may not

   even need “a few to go right”; an average failed RTB “sale” (15.24 months at $599/month)

   covers Rainbow’s average acquisition cost.




   77
      Ex. 35 (Hotka AG Dep.) at 37.
   78
      Ex. 55 (Molina Dep.) at 149-50.
   79
      Ex. 52 (Keest Report I) at 5.
   80
      Ex. 64 (Eviction Filing Policy); Ex. 24 (James Hotka Dep.) at 47-49; Ex. 47 (Jessie Hotka Dep.) at 110-12, 151-
   54, 156; Ex. 36 (Garcia Dep.) at 112-14, 133-34; Ex. 46 (Blankenship Dep.) at 110-12, 114; Ex. 33 (Bruno Dep.) at
   196, 206.
   81
      Ex. 47 (Jessie Hotka Dep.) at 118; Ex. 46 (Blankenship Dep.) at 112.
   82
      Ex. 52 (Keest Report I) at 21 & n.42.
   83
      Ex. 24 (James Hotka Dep.) at 102-03.
   84
      Ex. 35 (Hotka AG Dep.) at 26; see also Ex. 24 (James Hotka Dep.) at 101-02 (“[t]he ones that do pay, pay for the
   ones that don’t”).


                                                           14
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 25 of 46 PageID #: 1557




            The uniformity in the RTB program described above is achieved through careful attention

   to training, written policies, automation, and forms.85 Rainbow is a small company, and

   somebody new to a job is trained by somebody with experience to perform it the same way.

   There are also written training materials and numerous written policies.86 Hotka testified that

   Rainbow’s computer systems were designed “to standardize as many things as we could possibly

   standardize.”87 He added that standardization is similarly accomplished with forms: “[t]he forms

   are the company policy.”88 This assures that all customers are treated the same way.

            The Named Plaintiffs and declarants confirm that this is how Rainbow works and that it

   takes advantage of vulnerable people in the same ways. Each entered a Purchase Agreement after

   January 1, 2009.89 Their testimony about their own experience repeatedly shows that customers

   see multiple Rainbow houses (with the utilities off)90 that are all in poor condition;91 pick one

   that they later find is in much worse condition than they realized;92 are approved despite poor

   qualifications;93 are rushed through the document signing;94 do not receive an appraisal or the

   disclosure about not needing to complete the transaction;95 have not received counseling on


   85
      Ex. 24 (James Hotka Dep.) at 133-35, 137-39; Ex. 32 (Argueta Dep.) at 311-12; Ex. 55 (Molina Dep.) at 144-48;
   Ex. 43 (C. Hotka Dep.) at 204-05; Ex. 33 (Bruno Dep.) at 118-19; Ex. 65 (Carbajal Dep.) at 31.
   86
      See, e.g., Ex. 66 (Pet Policy RTB); Ex. 64 (Eviction Filing Policy); Ex. 67 (RTB Lock and Secure).
   87
      Ex. 24 (James Hotka Dep.) at 138.
   88
      Id.
   89
      See Exs. 25-29.
   90
      Ex. 41 (Spencer Dep.) at 64; Ex. 38 (Tejeda Dep.) at 28-29; Ex. 42 (Gaspar Dep). at 16; Ex. 40 (Kamano Dep.) at
   65-66; Ex. 39 (Paz Dep.) at 29.
   91
      Ex. 39 (Paz Dep.) at 20; Ex. 38 (Tejeda Dep.) at 25-26; Ex. 42 (Gaspar Dep.) at 16; Ex. 40 (Kamano Dep.) at 31-
   32, 48-49; Ex. 41 (Spencer Dep.) at 69.
   92
      Ex. 41 (Spencer Dep.) at 69; Ex. 39 (Paz Dep.) at 21, 24, 47; Ex. 38 (Tejeda Dep.) at 45-46; Ex. 40 (Kamano
   Dep.) at 48.
   93
      Ex. 68 (Kamano Application) (showing three evictions, multiple judgments, multiple accounts in collections, and
   a credit score of 550); Ex. 69 (Tejeda Application) (showing three accounts in collections and a no-hit credit report);
   Ex. 70 (Paz Application) (showing accounts past-due and in collections and a credit score of 551); Ex. 71 (Gaspar
   Application) (showing a no-hit credit report); Ex. 72 (Spencer Application) (no credit report run, and income of “0”
   shown on application).
   94
      Ex. 39 (Paz Dep.) at 58; Ex. 41 (Spencer Dep.) at 79-80; Ex. 38 (Tejeda Dep.) at 39, 63; Ex. 42 (Gaspar Dep.) at
   33-34; Ex. 40 (Kamano Dep.) at 102-103.
   95
      Defendants’ Answer to Third Am. Compl. (ECF No. 108) (Mar. 24, 2019) ¶¶ 114, 133, 168, 181, 200.


                                                             15
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 26 of 46 PageID #: 1558




   buying a home;96 do not understand the nature of the transaction;97 think they are becoming

   homeowners;98 and do not think they can be evicted;99 invest significant money and/or their own

   labor to try to make the house livable;100 find they cannot afford the monthly debt to Rainbow

   and the cost of fixing the house;101 and feel deceived and taken advantage of by Rainbow.102

           Keest reviewed the RTB program and found that it includes many hallmarks of predatory

   subprime lending.103 She describes it as “a business seeking to take unfair advantage of

   consumers who are inexperienced and put them into a financial situation that offers little real

   chance of them accomplishing their goal of buying a livable home.”104

   II.     THE RTB PROGRAM IS CONCENTRATED IN HIGH-MINORITY NEIGHBORHOODS

           Plaintiffs’ expert demographer, Dr. Allan Parnell, analyzed the location of the RTB

   properties. He determined that they are located in neighborhoods with significantly higher

   percentages of African Americans and Hispanics than the area as a whole. For example, in

   Marion County (where more than 90% of the RTB properties are located), Dr. Parnell found that

   the typical neighborhood of a RTB property is 45.1% African-American, but overall the County

   is just 26.4% African-American. He likewise identified disparities for Hispanics, for all non-

   whites, and when considering all nine counties in which RTB properties are located.105



   96
      Id.
   97
      Ex. 41 (Spencer Dep.) at 85-87; Ex. 39 (Paz Dep.) at 25-26; Ex. 38 (Tejeda Dep.) at 38; 63; Ex. 42 (Gaspar Dep.)
   at 34-35, 37-38; Ex. 40 (Kamano Dep.) at 60.
   98
      Ex. 39 (Paz Dep.) at 42; Ex. 41 (Spencer Dep.) at 88, 90; Ex. 42 (Gaspar Dep.) at 36; Ex. 40 (Kamano Dep.) at 29,
   60; Ex. 38 (Tejeda Dep.) at 29-30.
   99
      Ex. 39 (Paz Dep.) at 42; Ex. 40 (Kamano Dep.) at 97-98.
   100
       Ex. 39 (Paz Dep.) at 47-49; Ex. 38 (Tejeda Dep.) at 46-47; Ex. 42 (Gaspar Dep.) at 20, 43; Ex. 40 (Kamano Dep.)
   at 63-73, 100; Ex. 41 (Spencer Dep.) at 100-10.
   101
       Ex. 39 (Paz Dep.) at 45; Ex. 41 (Spencer Dep.) at 97-98; Ex. 40 (Kamano Dep.) at 97-98.
   102
       Ex. 41 (Spencer Dep.) at 117; Ex. 39 (Paz Dep.) at 46-47; Ex. 38 (Tejeda Dep.) at 59; Ex. 42 (Gaspar Dep.) at 49;
   Ex. 40 (Kamano Dep.) at 97-99, 102-03; see also Exs. 1-22.
   103
       Ex. 52 (Keest Report I) at 4-5, 12-24, 32.
   104
       Id. at 32.
   105
       Ex. 44 (Parnell Report) at 7-12, 33-34.


                                                           16
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 27 of 46 PageID #: 1559




           Dr. Parnell further found that the neighborhoods where houses are listed at or below the

   price point that Rainbow considers bidding on are disproportionately minority. That is,

   Rainbow’s bidding criterion directly leads it to buy houses for its RTB inventory in

   disproportionately minority neighborhoods. For example, the African-American population is

   15.5% across the nine counties, but 34.1% in the neighborhoods in the counties where houses are

   listed for $35,000 or less. He found comparable disparities for each demographic group, for

   Marion County alone, and when setting the limit at $50,000.106

           Finally, Dr. Parnell found that the neighborhoods of the RTB properties are

   disproportionately minority when compared to the neighborhoods with properties below

   Rainbow’s bidding threshold. Again, this was the case for every comparison. For example, in the

   nine counties the non-white population in the neighborhoods of the RTB properties is 59.3%; the

   non-white population where Rainbow considers bidding is 47.7%.107 That is, the properties are in

   higher minority neighborhoods than Rainbow’s bidding criterion would lead to on its own.

           All of Dr. Parnell’s findings of disproportionality are statistically significant.

           Rainbow’s advertising builds on this disproportionate concentration to target people of

   color. The primary method of advertising the RTB program is placing signs on RTB houses and

   at nearby street corners pointing to the houses.108 Rainbow places thousands of these signs.109

   The inevitable effect is to attract primarily customers from these same neighborhoods, meaning

   customers who are disproportionately African-American and Hispanic.

           The Named Plaintiffs’ Rainbow houses are in majority-minority neighborhoods.110



   106
       Id. at 12-19, 35-38.
   107
       Id. at 20-26, 39-42, 48-49.
   108
       Ex. 30 (Rainbow Dep.) at 318-19; Ex. 43 (C. Hotka Dep.) at 225-26; Ex. 46 (Blankenship Dep.) at 98-99; Ex. 36
   (Garcia Dep.) at 207-08; Ex. 33 (Bruno Dep.) at 294.
   109
       Ex. 30 (Rainbow Dep.) at 318.
   110
       Ex. 44 (Parnell Report I) at 27.

                                                          17
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 28 of 46 PageID #: 1560




                                             ARGUMENT

          Class certification is proper where the class satisfies Rule 23(a)’s numerosity,

   commonality, typicality, and adequacy requirements, and at least one of the three requirements

   set forth in Rule 23(b). See Messner, 669 F.3d at 811. Rainbow has acted in the same manner

   toward the class, satisfying (b)(2), and the (b)(3) predominance and superiority standards are

   met. Rule 23 is satisfied.

   I.     THE PROPOSED CLASS SATISFIES THE REQUIREMENTS OF RULE 23(a)

          A.      Rule 23(a)(1) – Numerosity Is Satisfied Because the Class Has Thousands of
                  Members and the Smallest Subclass Has Hundreds

          The proposed class includes over 2,000 members, identifiable from Defendants’ records.

   See supra n. 72. The smallest subclass (for the TILA appraisal requirement) has hundreds of

   members. This easily satisfies the Rule 23(a)(1) requirement that “the class is so numerous that

   joinder of all members is impracticable.” See, e.g., Physicians Healthsource Inc. v. A-S

   Medication Sols., 318 F.R.D. 712, 721 (N.D. Ill. 2016) (40 is generally sufficient).

          B.      Rule 23(a)(2) – Commonality Is Satisfied Because the Claims Raise Common
                  Questions of Law and Fact Capable of Class-wide Resolution on the Basis of
                  Common Evidence About the Uniform RTB Program

          Rule 23(a)(2)’s commonality requirement is met because Plaintiffs challenge the

   lawfulness of a standardized program. Although a single common question of law or fact would

   suffice to establish commonality, Chicago Teachers Union, 797 F.3d at 434 (citing Wal-Mart,

   564 U.S. at 359), Plaintiffs present multiple common questions that will “generate common

   answers apt to drive the resolution of the litigation.” Id. (quoting same). This is the paradigmatic

   case where the “same conduct or practice by the same defendant gives rise to the same kind of

   claims from all of the class members.” Chi. Teachers Union, 797 F.3d at 440. Where, as here,

   “the same evidence will suffice for each [class] member to make a prima facie showing” of a

                                                    18
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 29 of 46 PageID #: 1561




   violation of law, the defendant’s liability “becomes a common question.” Messner, 669 F.3d at

   815. Indeed, liability under each of Plaintiffs’ claims revolves around common questions of fact

   and law that can be adjudicated class-wide.

                  1.      Reverse Redlining Claims Under the FHA and ECOA

          Reverse redlining is about “targeting neighborhoods, overwhelmingly Black and Latino,

   with inflated credit, subprime loans, and other predatory lending practices . . . .” Saint-Jean v.

   Emigrant Mortg. Co., 50 F. Supp. 3d 300, 305-06 (E.D.N.Y. 2014). Such practices have

   repeatedly been held to violate the FHA and ECOA. See, e.g., id. at 306; Hargraves v. Capital

   City Mortg. Corp., 140 F. Supp. 2d 7, 20 (D.D.C. 2000).

          There are two key questions under Plaintiffs’ reverse redlining claims: (1) whether the

   RTB program is unfair and predatory, and (2) whether it disparately impacts or is intentionally

   targeted at residents of minority communities. See Hargraves, 140 F. Supp. 2d at 20. Both will

   be answered class-wide through common evidence.

          Whether the program is predatory can be answered on a class-wide basis because it is so

   standardized. The houses are purchased through a systematic process and none are livable;

   information about their condition is systematically obtained by Rainbow and uniformly withheld;

   sale prices are uniformly inflated by multiples; interest rates are uniformly exorbitant, whether

   explicitly or via admitted manipulation; no meaningful underwriting is used for any customers;

   all customers are sold an opportunity for home ownership that is illusory, as Rainbow well

   knows; all the transactions use the same confusing documents; all customers are saddled with the

   responsibility of repairing their homes like homeowners yet subject to eviction like renters;

   uniform collection procedures are applied upon default; and all customers are subjected to a

   business model that unabashedly aims to take advantage of people without viable alternatives.



                                                    19
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 30 of 46 PageID #: 1562




   Through this uniform program, Rainbow profits by intentionally leaving the area’s most

   vulnerable residents to live in squalor and placing them at great risk of failure.

          Because the evidence on these subjects shows that Rainbow’s conduct is centrally

   controlled and standardized, narrow differences in class members’ individual experiences under

   the RTB program do not defeat commonality. In McReynolds v. Merrill Lynch, Pierce, Fenner &

   Smith, Inc., 672 F.3d 482 (7th Cir. 2012), the Court addressed two national policies on broker

   “teaming” and “account distribution.” It found commonality even though individual brokers and

   their local managers were afforded substantial discretion in how to operate under the policies, id.

   at 488-90, because “the exercise of that discretion [wa]s influenced by the two company-wide

   policies,” id. at 489. Any focus on “local, highly-individualized implementation of policies rather

   than the policies themselves” was misguided. Id. at 490.

          Rainbow will dispute that its program is predatory, but that is immaterial. “Where the

   same conduct or practice by the same defendant gives rise to the same kind of claims from all

   class members, there is a common question.” Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 756

   (7th Cir. 2014); see also, e.g., In re Checking Account Overdraft Litig., 307 F.R.D. 630, 634,

   640-41 (S.D. Fla. 2015) (certifying class for claim that Wells Fargo unlawfully increased

   overdraft fees through “the same course of conduct” that included automation,

   misrepresentations, concealment, and materially uniform account agreements). Expert Kathleen

   Keest’s analysis of the program’s predatory nature applies equally to each class member.

          Differences in the exact reasons why class members were vulnerable to harm from the

   predatory uniform RTB program are also immaterial. In Chicago Teachers Union, schools were

   selected for “reconstitution” (pursuant to which all school employees were replaced) for different

   reasons. For example, two were selected “to provide support for a nearby school that was



                                                    20
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 31 of 46 PageID #: 1563




   closing,” one because “the local school council had asked for better options,” one “because of its

   culture of complacency and poor quality instruction.” 797 F.3d at 439. The Seventh Circuit

   nonetheless found commonality because the different reasons all came from a uniform set of

   criteria applied by a small group of decision-makers. Id. at 439-40. The common criteria, even

   though subjective, provided the “glue” required by Wal-Mart to hold together the reasons class

   members were harmed. See id. at 434. As in Chicago Teachers Union, application to all class

   members of a uniform program establishes commonality here, notwithstanding any variation in

   individual circumstances that leave class members harmed by the program.

          Whether the RTB houses are located such that the program disparately impacts African

   Americans and Hispanics, or the program is intentionally targeted at African Americans and

   Hispanics, are likewise common questions. Disparate impact claims have up to three steps:

   whether a facially neutral practice disproportionately harms members of a protected class; if so,

   whether the practice is necessary to achieve a substantial and legitimate business purpose; and if

   so, whether the purpose can be served with a less discriminatory effect. See, e.g., 24 C.F.R. §

   100.500. Each can be addressed in common with common evidence.

          At the first step, expert evidence from Dr. Parnell will show that the houses are

   disproportionately concentrated in high-minority neighborhoods and that this is the direct and

   inevitable result of Rainbow’s policy of focusing exclusively on cheap houses. See Chi. Teachers

   Union, 797 F.3d at 435-36 (whether objective step in selection process causes disparate impact is

   a crucial common question) (discussing Connecticut v. Teal, 457 U.S. 440 (1982)).

          At the second step, any claim by Rainbow that it is legitimate to target people without

   options by stocking its inventory with low-cost, rundown homes in high-minority

   neighborhoods, and then “selling” them at an outrageous mark-up and interest rate—knowing



                                                   21
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 32 of 46 PageID #: 1564




   that they likely will be evicted shortly with nothing to show for their investment—will be refuted

   by common evidence that it is predatory, not legitimate, to saddle people without options with

   such a toxic product. Absent a legitimate justification, the third step is not necessary. But even if

   it were, jurors could confirm, “in one stroke,” Wal-Mart, 564 U.S. at 350, that eliminating the

   predatory elements of the RTB program would provide a less discriminatory alternative.

           Expert evidence that the properties are even more concentrated in minority

   neighborhoods than would result from an even-handed application of Rainbow’s bidding

   threshold will be used to demonstrate that the disproportionality is intentional, not just the result

   of a facially neutral practice. So will evidence that, having disproportionately concentrated its

   properties in minority neighborhoods, Rainbow’s primary method of advertising the RTB

   program is to place signs at its existing RTB properties,111 thus targeting predominantly minority

   customers. See, e.g., Columbus Bd. of Educ. v. Penick, 443 U.S. 449, 464-65 (1979) (intent can

   be inferred from acting with knowledge of “the predictable effects”); see also Personnel Adm’r

   of Mass. v. Feeney, 442 U.S. 256, 279 n.25 (1979) (same); Pryor v. NCAA, 288 F.3d 548, 564-

   565 (3d Cir. 2002) (same).

           Because both methods of showing discrimination, impact and intent, are susceptible to

   common proof and resolution, the question of discrimination is appropriate for class-wide

   resolution. See Chi. Teachers Union, 797 F.3d at 442-43 (“the question as to whether the

   reconstitution process discriminates against African Americans, either by disparate impact or

   treatment, can be adjudicated class-wide”); McReynolds, 672 F.3d at 489 (whether class-wide

   policy “causes racial discrimination and whether it nonetheless is justified by business necessity

   are issues common to the entire class and therefore appropriate for class-wide determination”).


   111
     Ex. 30 (Rainbow Dep.) at 318-19; Ex. 43 (C. Hotka Dep.) at 225-26; Ex. 46 (Blankenship Dep.) at 98-99; Ex. 36
   (Garcia Dep.) at 207-08; Ex. 33 (Bruno Dep.) at 294.

                                                         22
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 33 of 46 PageID #: 1565




           For their ECOA claim, Plaintiffs must also demonstrate that Rainbow is a “creditor.” See

   12 C.F.R. § 1002.2(l) (defined in part as one who “regularly participates in a credit decision,

   including setting the terms of the credit”). Because Rainbow enters the same transaction with

   each customer, and acknowledges that the land trusts that hold title to the houses directly are

   creditors in these transactions, its status as a creditor can also be determined class-wide.112

                    2.       Condition of Premises Under Indiana Law

           Plaintiffs’ claim based on the state law requirements for the condition of rental premises,

   Ind. Code. § 32-31-8-5, likewise turns on a common question that can be resolved on a class-

   wide basis. Rainbow’s policy, central to the RTB program, is not to fulfill the duties to deliver

   rental premises “in a safe, clean, and habitable condition,” “[c]omply with all health and housing

   codes applicable to the rental premises,” or provide and maintain adequate systems such as

   plumbing and heat. See Ind. Code § 32-31-8-5(1), (2), (4). It acknowledges that the houses are

   not livable, but explicitly puts the onus on its RTB customers in all of these areas by making the

   customers either handle repairs on their own or pay Rainbow to perform them.113

           Rainbow’s contention that the statute does not apply to the RTB program because of its

   uniform contractual language only confirms that the core facts are the same for each class

   member. Claims that turn on the interpretation of form contract provisions are ideally suited for

   class resolution. See, e.g., Red Barn Motors, Inc. v. NextGear Capital, Inc., 915 F.3d 1098, 1101-

   02 (7th Cir. 2019) (vacating decertification).

           It is immaterial that, as Rainbow may assert, class members received different houses in

   different states of disrepair. The key fact is that each class member was subjected to the same


   112
       Ex. 30 (Rainbow Dep.) at 252, 254-55. Defendant Empire Holding, as trustee of every land trust, and Defendant
   Rainbow Realty Group execute every Purchase Agreement.
   113
       Ex. 24 (James Hotka Dep.) at 76-77; Ex. 46 (Blankenship Dep.) at 75; see also Ex. 26 (Tejeda Purchase
   Agreement) at K.

                                                          23
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 34 of 46 PageID #: 1566




   policy of disavowing habitability requirements. The legality of that uniform policy is a common

   question. “Plaintiffs need not prove that every member of the proposed class has been harmed

   before the class can be certified” to challenge a policy to which all were exposed. Bell, 800 F.3d

   at 380. Bell upheld the certification of a class of all overtime-eligible workers to challenge a

   policy of failing to pay overtime. It did not matter that it was “likely that a certain number of

   class members were not harmed by the policy because they never worked beyond their forty-

   hour week.” 800 F.3d at 380. Here, too, any differences as to the precise condition of the various

   properties in the RTB portfolio go to whether particular class members have a claim and what

   damages they may be due, both of which are properly determined after class certification rather

   than constituting a defense to it. See Arnold Chapman & Paldo Sign & Display Co. v. Wagener

   Equities Inc., 747 F.3d 489, 492 (7th Cir. 2014) (“‘How many (if any) of the class members have

   a valid claim is the issue to be determined after the class is certified.’”) (citation omitted).

           That the intersection of this statute and a RTB transaction is at issue in a matter pending

   before the Indiana Supreme Court does not undermine commonality. See Rainbow Realty Grp. v.

   Carter, Case No. 19S-CC-00038 (Ind. 2019). It remains to be seen if and how the resolution of

   that matter affects how the merits of the claims asserted here are ultimately resolved, but the

   merits likely will still be subject to resolution in a single stroke because they will still turn on

   common contract language.

                   3.      Indiana Home Loan Practices Act

           The central question under Plaintiffs’ Home Loan Practices Act claim is also susceptible

   to class-wide resolution. Plaintiffs allege that pursuant to the very design of the RTB program,

   Rainbow violates the Act by engaging in “deceptive act[s]” with all its RTB customers. Ind.

   Code. § 24-9-3-7(c)(3). That is, it “makes a material misrepresentation” or “conceals material



                                                      24
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 35 of 46 PageID #: 1567




   information regarding the terms or conditions of the transaction.” Id. § 24-9-2-7(a)(1).

            Across the board, Rainbow holds out the RTB program as an opportunity for home

   ownership, but uniformly fails to tell customers that successful completion of the transaction is a

   rarity (82 instances in 27 years); it systematically collects but then withholds pertinent

   information about the condition of its houses, such that its customers inevitably find out—too

   late—that the house they picked is in worse condition than they realized; it emphasizes standard

   purchase terms in its confusing and contradictory contract documents and rushes its customers

   through them so they do not understand the nature of the transaction, including that they can be

   evicted like ordinary renters, and so they will be willing to put their own money and hard work

   into repairing a house they do not own and to a virtual certainty never will; and it tells all

   customers in writing that they are getting a discount on the house when in fact the houses are

   marked up to multiples of their actual market value. To its core, the program is a deception.

            The objective deceptiveness of Rainbow’s acts, perpetrated against all customers by

   design, establishes commonality because it can be adjudicated on a class-wide basis without

   respect to any individual plaintiff’s circumstances. See, e.g., Mullins v. Direct Dig., LLC, 795

   F.3d 654, 674 (7th Cir. 2015) (whether company’s statements to consumers were objectively

   false or misleading “is a common question suitable for class treatment,” regardless of whether

   product was useful for some consumers); In re Stericycle, Inc., No. 13 C 5795, 2017 WL

   635142, at *6 (N.D. Ill. Feb. 16, 2017) (common question whether customers were deceived into

   overpaying for service). Commonality is satisfied even if the Home Loan Practices Act requires

   proof that class members were actually deceived.114 Courts regularly certify classes challenging


   114
      Plaintiffs are not aware of any caselaw regarding the elements of a claim under this law. Plaintiffs submit that the
   law is best construed to require only that a defendant’s conduct is objectively deceptive, not that the plaintiff was
   subjectively misled as a result, because consumer protection statutes addressing misleading or deceptive practices


                                                             25
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 36 of 46 PageID #: 1568




   deceptive conduct notwithstanding the fact that the relevant claims require subjective reliance

   where (as here) the challenged conduct is standardized and likely to deceive each class member

   in the same way. See Suchanek, 764 F.3d at 757 (“question whether [product] packaging was

   likely to deceive a reasonable consumer is common;” error of law to deny certification due to

   any requirement of subjective reliance). This is appropriate here where Rainbow’s deception

   goes to the very core of the bargain class members believe they are getting.

                    4.       Truth in Lending Act Claims

           Finally, the resolution of Plaintiffs’ claims that Rainbow fails to satisfy several TILA

   requirements will also be driven by common questions and common evidence. “TILA

   specifically contemplates and allows class actions to address creditors’ failures to comply with

   the statute and applicable regulations.” Kelen v. World Fin. Network Nat’l Bank, 295 F.R.D. 87,

   91 (S.D.N.Y. 2013). Hotka acknowledges that the RTB program is subject to TILA generally;

   that is why the standard transaction documents include a Truth in Lending Disclosure.115

           With three of the four TILA claims, Rainbow admits that it does not meet the consumer

   protection requirement, e.g., providing customers an appraisal of the property performed by a

   certified or licensed appraiser.116 That admission is common to all class members. Whether

   Rainbow satisfies the substantive requirement of the fourth—that it make a reasonable and good

   faith determination that the customer has a reasonable ability to repay the loan—is a common

   question because Rainbow’s virtually nonexistent underwriting requirements are uniform.

           Rainbow may argue that is not required to follow the TILA requirements, but what




   are commonly construed in this manner. See, e.g., Pierre v. Midland Credit Mgmt., Inc., No. 16 C 2895, 2017 WL
   1427070, at *10 (N.D. Ill. Apr. 21, 2017) (certifying class; common questions include whether statements would
   mislead reasonable consumer). But as explained above, commonality is satisfied either way.
   115
       Ex. 35 (Hotka AG Dep.) at 65.
   116
       Ex. 58 (D. RFA I) at Nos. 1-5; Ex. 33 (Bruno Dep.) at 106-07; Ex. 32 (Argueta Dep.) at 193.

                                                         26
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 37 of 46 PageID #: 1569




   matters for class certification is that the arguments (and the answer) are the same for each class

   member—and they are. Whether Rainbow is a “creditor,” for example, is a common question

   answerable in one stroke based on common evidence, as discussed above with respect to ECOA.

           The interest rates must also be sufficiently high to trigger the TILA protections. Common

   evidence from expert Keest shows that the rates exceed TILA’s threshold, whether explicitly or

   through Hotka’s admitted manipulation of stated rates to achieve precisely the same predatory

   ends. Even if Rainbow contends that its statutory compliance must be assessed taking at face

   value the stated interest rates in the more recent contracts without regard to his manipulation, that

   just presents a common question for the TILA subclasses.

                                      *       *       *       *       *

           Each of Plaintiffs’ claims thus present questions of law and fact that can be adjudicated in

   whole or in large part on a class-wide basis. Rainbow took materially the same actions, pursuant

   to uniform policies, with respect to each class member, and so the “basic question” for each

   claim with respect to Rainbow’s liability “is common to the entire [] class.” Butler v. Sears,

   Roebuck & Co., 727 F.3d 796, 798 (7th Cir. 2013).

           C.      Rule 23(a)(3) – Typicality Is Satisfied Because the Class Representatives
                   Experienced the Same Unlawful Conduct and Share the Same Interests as
                   the Class and Subclasses

           Plaintiffs easily satisfy the typicality requirement of Rule 23(a)(3) that “the claims . . . of

   the representative parties are typical of the claims . . . of the class.” Rule 23(a)(3). To establish

   typicality, the named plaintiffs must “possess the same interest” as the class and their injuries

   must “arise from the same course of conduct that gives rise to the other class members’ claims.”

   Gen. Tel. Co. of the Sw. v. Falcon, 457 U.S. 147, 156 (1982); see Arreola v. Godinez, 546 F.3d

   788, 798 (7th Cir. 2008) (“A claim is typical if it arises from the same event or practice or course



                                                     27
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 38 of 46 PageID #: 1570




   of conduct that gives rise to the claims of other class members and her claims are based on the

   same legal theory”) (citation omitted). That combination establishes “enough congruence

   between the named representative’s claim and that of the unnamed members of the class to

   justify allowing the named party to litigate on behalf of the group.” Spano v. Boeing Co., 633

   F.3d 574, 586 (7th Cir. 2001).

          Each of the Named Plaintiffs’ claims arises from the same course of conduct as do the

   class-wide claims, as explained more fully above in the Factual Background section and the

   closely related commonality analysis. See Falcon, 457 U.S. at 157 n.13 (“The commonality and

   typicality requirements of Rule 23(a) tend to merge.”). Each class representative entered into a

   RTB contract that is materially the same as those of other class members, otherwise was

   subjected to comparable practices, and suffered comparable harm. Each seeks to recover based

   on legal theories that, if successful, also will lead to recovery for the remainder of the class. No

   more is required.

          That the Named Plaintiffs and individual class members may have suffered somewhat

   different damages as a result of the Defendants’ challenged practices is irrelevant. Nor is it

   relevant whether Defendants may have “particularized defenses . . . against certain class

   members.” CE Design Ltd. v. King Architectural Metals, Inc., 637 F.3d 721, 724 (7th Cir. 2011)

   (citation and quotation marks omitted). What matters is that Defendants subjected each to the

   same allegedly unlawful practices that define the RTB program, such that the liability

   determination will be the same for the Named Plaintiffs as for unnamed class members. See

   Koss, 305 F. Supp. 3d at 918 (quoting Muro v. Target Corp., 580 F.3d 485, 492 (7th Cir. 2009)).

          D.      Rule 23(a)(4) – Adequacy Is Satisfied Because the Named Plaintiffs and
                  Their Counsel Will Adequately Represent the Proposed Class and Subclasses

          Rule 23(a)’s final requirement is satisfied because the Named Plaintiffs and undersigned

                                                    28
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 39 of 46 PageID #: 1571




   counsel will “fairly and adequately protect the interests of the class.” Rule 23(a)(4). Adequacy of

   representation is comprised of two prongs: “the adequacy of the named plaintiffs’ counsel, and

   the adequacy of representation provided in protecting the different, separate, and distinct

   interest” of the class members. Retired Chi. Police Ass’n v. City of Chi., 7 F.3d 584, 598 (7th Cir.

   1993), cited in, e.g., Physicians Healthsource Inc., 318 F.R.D. at 724 (internal citation omitted).

          Counsel are adequate because they are experienced in the subject matter of the litigation,

   experienced in class action litigation, and have and will continue to devote substantial resources

   to representing the class. Rule 23(g)(1)(A). Counsel have deep experience and knowledge in

   prosecuting “reverse redlining” cases such as this one. See, e.g., Mayor & City Council of

   Baltimore v. Wells Fargo Bank, N.A., NO. JFM-08-62, 2011 WL 1557759 (D. Md. Apr. 22,

   2011); City of Memphis v. Wells Fargo Bank, N.A., No. 09-2857-STA, 2011 WL 1706756 (W.D.

   Tenn. May 4, 2011); Saint-Jean v. Emigrant Mortgage Co., 337 F. Supp. 3d 186 (E.D.N.Y.

   2018). In addition, counsel have served as class counsel for multiple certified civil rights cases,

   including Flack v. Wisconsin Department of Health Services, No. 18-cv-309-wmc (W.D. Wis.

   2019), Moore v. Duke, Civ. No. 00-953 (D.D.C. 2013), and Morgan v. Richmond School of

   Health and Technology, Inc., No. 3:12-cv-373 (E.D. Va. 2013). The docket in this case

   demonstrates counsel’s investment, resources, and commitment to representing the class.

   Counsel has represented the class since 2016, including completing extensive fact discovery and

   submitting reports from four experts.

          The Named Plaintiffs are adequate class representatives because their interests are fully

   aligned with those of other class members and no “class members have antagonistic or

   conflicting claims.” Retired Chi. Police Ass’n, 8 F.3d at 598 (internal citation omitted). Class

   representatives have all been subject to the same allegedly unlawful practices. They have the



                                                    29
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 40 of 46 PageID #: 1572




   same interest in recovering redress for their losses and ending the challenged practices. The

   Seventh Circuit has affirmed named plaintiffs’ adequacy even where there is risk of conflicts

   within the class, and here there is none. See Abbott v. Lockheed Martin Corp., 725 F.3d 803, 814

   (7th Cir. 2013) (upholding certification of class challenging mismanagement of investment fund

   notwithstanding theoretical possibility that some class members benefited from challenged

   actions).

   II.     THE PROPOSED CLASS SATISFIES THE REQUIREMENTS OF RULE 23(b)

           Plaintiffs need only satisfy one of Rule 23(b)’s three components. They satisfy two,

   subsections (b)(2) and (b)(3). Simultaneous certification under both, sometimes termed “divided”

   certification, is proper. See, e.g., Chi. Teachers Union, 797 F.3d at 445.

           A.       Rule 23(b)(2) – Injunctive and Declaratory Relief

           Certification under Rule 23(b)(2) is appropriate where, as here, “the party opposing the

   class has acted or refused to act on grounds that apply generally to the class, so that final

   injunctive relief or corresponding declaratory relief is appropriate respecting the class as a

   whole.” Civil rights cases are “‘prime examples’” of (b)(2) classes. Chi. Teachers Union, 797

   F.3d at 441 (quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 614 (1997)).

           A (b)(2) class is appropriate here because of Rainbow’s common conduct toward all RTB

   customers. Plaintiffs seek a declaration that Rainbow’s challenged practices are unlawful. They

   also seek an injunction prohibiting Rainbow from collecting debts from past customers stemming

   from failed RTB transactions;117 from filing ordinary eviction proceedings against customers

   currently in default (as opposed to using proceedings appropriate for homeowners); and from



   117
      Since 2009 Rainbow has collected approximately $968,000 from over 1,200 former customers through the use of
   a debt collection agency. See Ex. 73 (Advanced Debt Collection Decl.).


                                                        30
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 41 of 46 PageID #: 1573




   continuing to implement its illegal practices.118 These are important remedies essential to avoid

   further unlawful conduct and further harm from conduct that has already transpired, with respect

   both to customers who have and have not yet lost their Rainbow homes (both of which are

   groups represented in the class, giving the class standing to seek the relief requested). The

   Seventh Circuit held class-wide remedies including ones like these sufficient to maintain a (b)(2)

   class in Chicago Teachers Union. See 797 F.3d at 441-43 (declaratory order that practice

   violated civil rights statutes and injunction placing moratorium on continuing the practice).

               Moreover, these remedies address practices inherent to the RTB program. This “common

   conduct means that it can be enjoined or declared unlawful only as to all class members or as to

   none of them.” In re Stericycle, Inc., 2017 WL 635142, at *8 (certifying class under (b)(2)). For

   example, the standardized RTB program is predatory, discriminatory, and deceptive or it is not,

   providing the predicate for (b)(2) certification.

               That additional, individualized relief may be needed “does not preclude certification of a

   class for common equitable relief.” Chi. Teachers Union, 797 F.3d at 442. The Seventh Circuit

   reversed the denial of (b)(2) certification in McReynolds, which challenged two policies as

   discriminatory, explaining: “[S]hould the claim of disparate impact prevail in the class-wide

   proceeding, hundreds of separate trials may be necessary to determine which class members

   were actually adversely affected by one or both of the practices and if so what loss each class

   member sustained . . . . But at least it wouldn’t be necessary in each of those trials to determine

   whether the challenged practices were unlawful.” 672 F.3d at 491.

               B.        Rule 23(b)(3) – Predominance and Superiority

               Certification is proper under Rule 23(b)(3) when (1) common questions of law or fact



   118
         Plaintiffs reserve the right to seek additional injunctive relief at the appropriate stage of the litigation.

                                                                   31
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 42 of 46 PageID #: 1574




   “predominate over any questions affecting only individual members,” and (2) “a class action is

   superior to other available methods for fairly and efficiently adjudicating the controversy.”

          A (b)(3) class action is meant to cover cases “in which a class action would achieve

   economies of time, effort, and expense, and promote . . . uniformity of decision as to persons

   similarly situated, without sacrificing procedural fairness or bringing about other undesirable

   results.” Amchem Prods., 521 U.S. at 615 (internal citation omitted); see also, e.g., Chi. Teachers

   Union, 797 F.3d at 444. This is a paradigmatic case in which (b)(3) certification is appropriate.

                  1.      Common Questions of Law and Fact Predominate

          “Considerable overlap exists between Rule 23(a)(2)’s commonality prerequisite and Rule

   23(b)(3). Rule 23(a)(2) requires that common issues exist; Rule 23(b)(3) requires that they

   predominate.” Schneider v. Union Hosp., Inc., No. 2:15-CV-00204-JMS-DKL, 2016 WL

   6037085, at *15 (S.D. Ind. Oct. 14, 2016) (internal citation omitted). That is the case here.

          The plaintiffs in Chicago Teachers Union alleged that the school board’s selection of

   schools for reconstitution, pursuant to which all school employees were replaced, was

   discriminatory. 797 F.3d at 429-30, 432. The members of the putative class had different jobs

   (para-professionals, probationary appointed teachers, tenured teachers, and teachers without

   tenure) and different opportunities for reassignment, meaning there might be individual issues

   about remedies. Id. at 430, 432, 444. But the predominance requirement was met because “the

   key question upon which all of the litigation rises or falls can be answered for every plaintiff:

   was the selection process discriminatory?” Id. at 444.

          The key questions here are also common. Is the RTB program predatory? Is it deceptive?

   Is it discriminatory, either in effect or intentionally? Is Rainbow relieved of the obligation to

   provide and maintain habitable houses because of how it structured the Purchase Agreement and



                                                    32
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 43 of 46 PageID #: 1575




   related documents? Does TILA require Rainbow to provide the consumer protections, e.g., an

   appraisal, that it admittedly does not provide? Does TILA require Rainbow to assess the

   transaction’s affordability reasonably and in good faith, and does its underwriting policy do that?

   The litigation will rise or fall for all class members on these common, central questions. And

   because this case concerns such standardized conduct and standardized contract language,

   finding predominance is particularly simple. See Red Barn Motors, Inc., 915 F.3d at 1102

   (interpretation of form contract is common question that predominates); Fonder v. Sherriff of

   Kankakee Cty., No. 12-cv-2115, 2013 WL 5644754, at *7 (C.D. Ill. Oct. 15, 2013).

          As Chicago Teachers Union and the plain language of Rule 23(b)(3) demonstrate,

   “[i]ndividual questions need not be absent” to satisfy predominance. Messner, 669 F.3d at 815.

   So long as “one or more of the central issues in the action are common to the class and can be

   said to predominate, the action may be considered proper under Rule 23(b)(3) even though other

   important matters will have to be tried separately, such as damages or some affirmative defenses

   peculiar to some individual class members.” Tyson Foods, 136 S. Ct. at 1045; see also, e.g., Bell,

   800 F.3d at 379-80 (not material that some class members may not have worked more than 40

   hours per week and thus were not harmed by policy against paying overtime).

          Individualized issues that may remain after resolution of the predominant ones can be

   addressed, the Seventh Circuit has made clear, in a subsequent phase: “It has long been

   recognized that the need for individual damages determinations at this later stage of the litigation

   does not itself justify the denial of certification.” Mullins, 795 F.3d at 671. In Bell, the Court

   explained, “[i]f the class prevails . . . , scores of separate trials might be necessary to determine

   which class members were actually adversely affected by the policy and if they were, what loss

   each class member sustained.” 800 F.3d at 379-80. And in Butler: “If the issues of liability are



                                                     33
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 44 of 46 PageID #: 1576




   genuinely common issues, and the damages of individual class members can be readily

   determined in individual hearings, in settlement negotiations, or by creation of subclasses, the

   fact that damages are not identical across all class members should not preclude class

   certification.” 727 F.3d at 801. All this is consistent with the Supreme Court’s longstanding

   recognition that it is an appropriate way under Rule 23 to handle individual circumstances when

   they actually arise. See Wal-Mart, 564 U.S. at 366.

          Common questions of law and fact predominate overwhelmingly here.

                  2.      Adjudication Through a Class Action Is Superior

          Consideration of the four factors set forth in Rule 23(b)(3)(A)-(D) confirms that class

   certification is the superior way to fairly and effectively adjudicate class members’ claims here.

          Class members have little to no “interest[s] in individually controlling the prosecution or

   defense of separate actions.” Rule 23(b)(3)(A). The recovery for most individual class members

   is unlikely to exceed the low five figures—far too little to justify the complex litigation, with

   expert witnesses and comprehensive discovery into Rainbow’s discriminatory practices, required

   to fully vindicate class members’ rights. See Grimes v. Evergreen Recreational Vehicles, LLC,

   No. 3:16-CV-472-JD, 2018 WL 1257237, at *9 (N.D. Ind. Mar. 12, 2018) (named plaintiff’s

   damages of about eight thousand dollars insufficient to justify complex litigation as individual).

   This is the classic case where “[t]he class issues . . . will be the most complex and costly to

   prove, while the individual issues and the information needed to prove them will be simpler and

   more accessible to individual litigants.” Suchanek, 764 F.3d at 760.

          Moreover, most members of this class have limited economic resources and are legally

   unsophisticated, making it unlikely that they would litigate individual cases at all. See Rule

   23(b)(3)(B). Indeed, Plaintiffs are aware of no class member who has brought an individual



                                                    34
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 45 of 46 PageID #: 1577




   lawsuit against Rainbow. The only other challenges to Rainbow’s conduct of which Plaintiffs are

   aware arose (1) when the state Attorney General brought suit; (2) when a consumer obtained

   legal aid representation in an eviction; and (3) in a pro se breach of contract claim. Neither the

   federal claims nor civil rights claims like those asserted here were raised in those actions. Class

   certification thus “vindicate[es] the rights of groups of people who individually would be without

   effective strength to bring their opponents into court at all,” one of the primary purposes of Rule

   23(b)(3). Amchem Prods., Inc., 521 U.S. at 617. And concentrating litigation in this particular

   forum is more desirable than fracturing it in other state and federal litigation based on the

   happenstance of how cases challenging Rainbow’s practices arise. See Rule 23(b)(3)(C).

              Finally, this class action is not difficult to manage. See Rule 23(b)(3)(D). While “courts

   should not refuse to certify a class merely on the basis of manageability concerns,” Mullins, 795

   F.3d at 663, the ease with which this class action already is being managed confirms that

   certification is appropriate. Many of the relevant legal decisions even regarding categories of

   damages (e.g., whether Rainbow is liable to class members for TILA statutory damages, rent and

   other fees paid, or repairs and improvements made at class members’ own expense) can be

   resolved class-wide, leaving only ministerial calculations for individual damages determinations.

   Indeed, most of the information required to make those calculations (such as all amounts paid by

   and charged to class members) is in Rainbow’s own records.119

                                                   CONCLUSION

              For the foregoing reasons, a class and three subclasses should be certified because

   Plaintiffs satisfy Rules 23(a), (b)(2) and (b)(3). The Named Plaintiffs should be designated as

   class representatives, and undersigned counsel as class counsel.



   119
         See Ex. 74 (Kamano Ledger); Ex. 24 (James Hotka Dep.) at 89-93.

                                                           35
Case 1:17-cv-01782-JMS-TAB Document 139 Filed 06/14/19 Page 46 of 46 PageID #: 1578




   Dated: June 14, 2019                  Respectfully submitted,

                                         /s/ Glenn Schlactus
                                         Glenn Schlactus (admitted pro hac vice)
                                         Jennifer I. Klar (admitted pro hac vice)
                                         Joseph J. Wardenski (admitted pro hac vice)
                                         Andrea Lowe (admitted pro hac vice)
                                         RELMAN, DANE & COLFAX PLLC
                                         1225 19th St., NW, Suite 600
                                         Washington, D.C. 20036
                                         Tel: 202-728-1888
                                         Fax: 202-728-0848
                                         gschlactus@relmanlaw.com
                                         jklar@relmanlaw.com
                                         jwardenski@relmanlaw.com
                                         alowe@relmanlaw.com

                                         James P. Strenski
                                         CANTRELL, STRENSKI & MEHRINGER,
                                         LLP
                                         150 West Market Street, Suite 800
                                         Indianapolis, IN 46204
                                         Tel: 317-352-3500
                                         Fax: 317-352-3501
                                         jstrenski@csmlawfirm.com

                                         Attorneys for Plaintiffs




                                        36
